DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OUTPUT LIGHT COLLIMATION ADJUSTING DEVICE AND METHOD
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsura, JP 2001-166202 A1 (all citations will be made to the English language translation provided by Espacenet).
Regarding claim 1, Katsura discloses “An output light adjusting device for adjusting a degree of collimation of first output light emitted from a light source module (101 and 102, Fig. 1) or for making the degree of collimation of the first output light adjustable, the light source module being a subject to be adjusted, comprising: 
a first image obtainer (2, Fig. 1) that obtains a first image of second output light output from a condenser (1, Fig. 1), the condenser receiving the first output light (seen in Fig. 1), the first image being obtained at a position at which a length of a path of the second output light output from the condenser matches a first distance, the first distance being a distance from the condenser to a near position (seen in Fig. 1); and 
a second image obtainer (3, Fig. 1) that obtains a second image of the second output light at a position at which the length of the path of the second output light output from the condenser matches a second distance, the second distance being a distance from the condenser to a far position (seen in Fig. 1), 
wherein the near position is a position which is close to the condenser on an optical axis of the condenser and which is separated from a preset reference light- concentration position of the second output light by a predetermined distance (seen in Fig. 1), and 
wherein the far position is a position which is located at a side opposite the near position on the optical axis with the reference light-concentration position interposed therebetween and which is separated from the reference light-concentration position by a predetermined distance (seen in Fig. 1, and Fig. 1-A below, drawn from Fig. 1).

Examiner’s note: if there are multiple instances of “a predetermined distance” in a claim, it is suggested that that they be separated by “a first predetermined distance” and “a second predetermined distance” to make it explicitly clear that they are not the same predetermined distance.

    PNG
    media_image1.png
    526
    810
    media_image1.png
    Greyscale

Regarding claim 2, Katsura discloses the invention of claim 1, as cited above, and further discloses “the reference light-concentration position is a position of a focal point of the condenser (seen in Fig. 1, the focal point of the condenser is in-between the two image obtainers).”
Regarding claim 3, Katsura discloses the invention of claim 1, as cited above, and further discloses “the far position is a position located symmetrically to the near position with respect to the reference light-concentration position on the optical axis (seen in Fig. 1).”
Regarding claim 4, Katsura discloses the invention of claim 1, as cited above, and further discloses “a profile indicating a size of an image of the second output light on a plane perpendicular to the optical axis is obtained in advance, the size of the image in the profile being indicated in accordance with a position of the second output light on the optical axis; and an amount of change of the size of the image in the profile becomes different in accordance with a mode of the first output light, and the near position and the far position are set to be at or close to positions at which a difference in the amount of change of the size of the image according to the mode of the first output light is greater than or equal to a predetermined amount (in terms of patentable weight, this limitation is interpreted as the system is capable of storing the information of the image size, [0020] “The integrated value having the same number of pixel rows as the number of pixel rows in the image pickup element obtained by the arithmetic circuit in this way, or the integrated value having the same number as the number of pixel columns in the image pickup element is stored in the one-dimensional array memory 5”).”
Regarding claim 5, Katsura discloses the invention of claim 1, as cited above, and further discloses “the second image obtainer is disposed at the far position (seen in Fig. 1 and 1-A above); and the first image obtainer is disposed at the near position at least when the first image obtainer obtains the first image of the second output light at the near position (seen in Fig. 1 and 1-A above), and the first image obtainer is moved out of the optical axis when the second image obtainer obtains the second image of the second output light at the far position (¶ [0018] “it is not necessary for both the first and second image sensors to exist at the same time, first, the first and second image sensors are placed in front of the focal point of the condenser lens using one image sensor. It may be used as the image sensor 2 of 1, and then moved to the rear position of the focal point of the condenser lens to be used as the second image sensor 3” suggests that first image obtainer can be moved out of the optical axis”).”
Regarding claim 8, Katsura discloses the invention of claim 1, as cited above, and further discloses “ a comparator that compares a size of the first image and a size of the second image with each other; and an output light adjuster that adjusts a position of an optical component of the light source module so that the comparator judges that a degree of matching between the size of the first image and the size of the second image is included within a predetermined range (¶ [0024] “That is, since the first and second image pickup devices 2 and 3 detect the cross-sectional image of the light flux before and after the focal point of the condenser lens 1, the diameters of the light flux detected by the image pickup devices 2 and 3 should be the same. For example, the focal point exists at an intermediate position between the image sensors 2 and 3. Further, even if the diameters of the light fluxes detected by the image pickup devices 2 and 3 are not equal, the focal position can be calculated from the ratio of the diameters.”)

Regarding claim 10, Katsura discloses “An output light adjusting method for adjusting a degree of collimation of first output light emitted from a light source module, the light source module being a subject to be adjusted, comprising: 
comparing a size of a first image of second output light and a size of a second image of the second output light with each other, the first image of the second output light being obtained at a position at which a length of a path of the second output light output from a condenser, the condenser receiving the first output light, matches a first distance, the first distance being a distance from the condenser to a near position, the second image of the second output light being obtained at a position at which the length of the path of the second output light output from the condenser matches a second distance, the second distance being a distance from the condenser to a far position (seen in Fig. 1 and 1-A above; ¶ [0024] “That is, since the first and second image pickup devices 2 and 3 detect the cross-sectional image of the light flux before and after the focal point of the condenser lens 1, the diameters of the light flux detected by the image pickup devices 2 and 3 should be the same. For example, the focal point exists at an intermediate position between the image sensors 2 and 3. Further, even if the diameters of the light fluxes detected by the image pickup devices 2 and 3 are not equal, the focal position can be calculated from the ratio of the diameters.)); and 
adjusting a position of an optical component of the light source module so that a degree of matching between the size of the first image and the size of the second image is judged to be included within a predetermined range as a result of comparing the size of the first image and the size of the second image (¶ [0021] “As shown in FIG. 1, this focus detection device is emitted in a light source device (collimator) composed of a point light source 101 such as a semiconductor laser and a collimator lens (condensing lens) 102 and configured to emit a parallel light beam. It can be used for adjustment so that the light sources are exactly parallel light sources, that is, for collimating adjustment. This collimator adjustment is performed by adjusting the position of the point light source 101 with respect to the collimator lens 102 so that the point light source 101 is correctly positioned on the focal position of the collimator lens 102”), 
wherein the near position is a position which is close to the condenser on an optical axis of the condenser and which is separated from a preset reference light- concentration position of the second output light by a predetermined distance (seen in Fig. 1 and 1-A above), and 
wherein the far position is a position which is located at a side opposite the near position on the optical axis with the reference light-concentration position interposed therebetween and which is separated from the reference light-concentration position by a predetermined distance (seen in Fig. 1 and 1-A above).”
Examiner’s note: if there are multiple instances of “a predetermined distance” in a claim, it is suggested that that they be separated by “a first predetermined distance” and “a second predetermined distance” to make it explicitly clear that they are not the same predetermined distance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Iwashita, JP 2020071414 A  (all citations will be made to the English language translation provided by Espacenet).

Regarding claim 6, Katsura discloses the invention of claim 1, as cited above, except “a first light splitter that splits the path of the second output light, wherein the second image obtainer is disposed at the far position, the first image obtainer is disposed at a position at which the first image obtainer is able to receive the second output light which is split off to outside the optical axis by the first light splitter, and the position of the first image obtainer is a position at which a distance between the near position and a first split position, the first split position being a position at which the first light splitter splits the second output light, becomes equal to a distance between the first split position and the first image obtainer.”
Iwashita discloses a measuring device for collimation adjustment and a plurality of image obtainers (12 and 17, Fig. 2), and a beam splitter (15, Fig. 2) that splits the light to a direction off-axis (seen in Fig. 2) and an embodiment without a beam splitter (Fig. 1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include beam splitters, such as taught by Iwashita, to the optical system, as taught by Katsura. One of ordinary skill in the art would have been motivated to include beam splitters, for providing flexibility for optical layouts, such as allowing for certain distances, and allowing for multiple image obtainers to co-exist at the same time.
	Regarding claim 7, Katsura discloses the invention of claim 1, as cited above, except “first and second light splitters that split the path of the second output light, wherein the first image obtainer is disposed at a position at which the first image obtainer is able to receive the second output light which is split off outside the optical axis by the first light splitter, the second image obtainer is disposed at a position at which the second image obtainer is able to receive the second output light which is split off outside the optical axis by the second light splitter, the position of the first image obtainer is a position at which a distance between the near position and a first split position, the first split position being a position at which the first light splitter splits the second output light, becomes equal to a distance between the first split position and the first image obtainer, and the position of the second image obtainer is a position at which a distance between the far position and a second split position, the second split position being a position at which the second light splitter splits the second output light, becomes equal to a distance between the second split position and the second image obtainer.”
Iwashita discloses a measuring device for collimation adjustment and a plurality of image obtainers (12 and 17 and 21, Fig. 2 and 4 ), and a beam splitters (15 and 20, Fig. 2 and 4) that splits the light to a direction off-axis (seen in Fig. 2 and 4) and an embodiment without a beam splitter (Fig. 1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include beam splitters, such as taught by Iwashita, to the optical system, as taught by Katsura. One of ordinary skill in the art would have been motivated to include beam splitters, for providing flexibility for optical layouts, such as allowing for certain distances, and allowing for multiple image obtainers to co-exist at the same time.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Nagano et al., US 2013/0050838 A1.
Regarding claim 9, Katsura discloses the invention of claim 1, as cited above, except “the condenser is an achromatic lens.” Katsura is silent with regards to the specific details of the condenser lens.
Nagano discloses a collimator device and a condensing lens (45, Fig. 1B ) and the condensing lens is an achromatic lens (¶ [0009]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use an achromatic lens, such as taught by Nagano, as the condenser lens, as taught by Katsura. One of ordinary skill in the art would have been motivated to use an achromatic lens, for completing the details of the invention in selecting an appropriate type of lens to use as the condenser, and reducing chromatic aberration (Nagano, ¶ [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al., CN 113009653 A, discloses an optical measuring device
Hidaka, US 2020/0033188 A1 discloses a divergence angle measurement device with two photodetectors
Oguma, JP 2001296205 A discloses a collimation measuring device
Sanchez Brea et al., ES 2549977, discloses a method to determine the degree of collimation with multiple image obtainers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875